554 F. Supp. 344 (1983)
Cynthia VERHOUVSEK and Thomas Verhouvsek, Plaintiffs,
v.
Ernest DEGRAFFIN and Desk and Furnishings, Inc., and Comet T & T Leasing, Inc., Defendants.
Civ. A. No. 82-3174.
United States District Court, District of Columbia.
January 11, 1983.
Thomas V. Moore, Riverdale, Md., for plaintiffs.
Bernard J. Harig, Rockville, Md., for defendants.

ORDER
CHARLES R. RICHEY, District Judge.
Before the Court is a complaint by two citizens of the State of Maryland. They are suing one individual defendant, who is a citizen of the District of Columbia, and two corporations that are incorporated in Maryland. It is a long-established principle that, in diversity cases, complete diversity of citizenship is required. Strawbridge v. Curtis, 7 U.S. (3 Cranch) 267, 2 L. Ed. 435 (1806). In the instant case, there is no way for there to be complete diversity of citizenship. The fact that the two defendant corporations may "do business" in the District of Columbia is not sufficient to render them citizens of D.C. See Goodlett v. Louisville R. Co., 122 U.S. 391, 7 S. Ct. 1254, 30 L. Ed. 1230 (1887). Moreover, even if these corporations had their principal places of business in the District, which would be sufficient to render them citizens of D.C. under 28 U.S.C. § 1332(c), that would not nullify the fact that they are chartered by the State of Maryland and therefore are citizens of Maryland, just as are the plaintiffs here. Where plaintiffs and at least one defendant are citizens of the same state, there is no diversity of citizenship. Accordingly, it is, by the Court, this 11 day of January, 1983,
*345 ORDERED, that this action be, and hereby is, dismissed for lack of subject matter jurisdiction.